  
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 6400 
 
AN ACT 
To designate the facility of the United States Postal Service located at 111 North 6th Street in St. Louis, Missouri, as the Earl Wilson, Jr. Post Office. 
 
 
1.Earl Wilson, Jr. Post Office 
(a)DesignationThe facility of the United States Postal Service located at 111 North 6th Street in St. Louis, Missouri, shall be known and designated as the Earl Wilson, Jr. Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Earl Wilson, Jr. Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
